Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 7/9/2022.
In the Instant Amendment, Claim(s) 1, 2, 10 and 11 has/have been amended; Claim(s) 6, 9 and 12-15 was/were cancelled; Claim(s) 16-23 has/have been added; Claim(s) 1, 18 and 21 is/are independent claims. Claims 1-5, 7, 8, 10, 11 and 16-23 have been examined and are pending in this application.

Terminal Disclaimer
The terminal disclaimer filed on 7/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,165,957 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the double patenting rejection has been withdrawn.

Claim Objections
Claim 22 is objected to because of the following informalities:
Claim 22 is suggested to remove the extra comma in line 2 (i.e. “21, , wherein…”) for addressing an informality. 
Appropriate correction is required.

Response to Arguments
The rejection of claim 15 is withdrawn because of the claim cancellation.

Applicant's arguments filed 7/9/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 18 and 21, Applicant’s arguments in the remarks (pages 9 and 10) with respect to the new features have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding new claims 16, 17, 19, 20, 22 and 23, Applicant’s arguments in the remarks (page 10) with respect to the new claims have been considered. The Examiner respectfully submits that Barnes does teach some features of claims 17, 20 and 23 (please see the rejection section below).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dekel et al (US 20210090279 A1).
Regarding claim 1, Dekel teaches A computer-implemented method of processing images from a main imaging device using capture device inputs from capture devices, the method comprising:
obtaining a main image, wherein the main image comprises a main pixel array derived from a view of a live action scene;
obtaining a plurality of alternative images, wherein each alternative image in the plurality of alternative images comprises an alternative array of pixels including depth data;
mapping pixels of the alternative array of pixels to pixels of the main pixel array;
determining a set of one or more replacement regions of the main pixel array, wherein determining the set of one or more replacement regions includes using the depth data to determine boundaries of one or more objects depicted in the set of one or more replacement regions;
selecting one or more corresponding alternative regions from one or more selected alternative images of the plurality of alternative images, mapped to the pixels of the main pixel array; and
generating a synthetic image comprising a synthetic pixel array wherein pixel color values of the synthetic pixel array are pixel color values of pixels from the main pixel array for regions not replaced and are pixel color values of pixels derived from the corresponding alternative regions of the one or more selected alternative images for the replacement regions.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 11, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al (US 20210056668 A1) in view of Kelley et al (US 20140185920 A1).
Regarding claim 1, Barnes teaches A computer-implemented method of processing images from a main imaging device using capture device inputs from capture devices, the method comprising:
obtaining a main image, wherein the main image comprises a main pixel array derived from a view of a live action scene (Fig. 3; step 304);
obtaining a plurality of alternative images, wherein each alternative image in the plurality of alternative images comprises an alternative array of pixels 
mapping pixels of the alternative array of pixels to pixels of the main pixel array (Fig. 3; steps 308-314);
determining a set of one or more replacement regions of the main pixel array, wherein determining the set of one or more replacement regions includes 
selecting one or more corresponding alternative regions from one or more selected alternative images of the plurality of alternative images, mapped to the pixels of the main pixel array (Fig. 3; steps 306, 316); and
generating a synthetic image comprising a synthetic pixel array wherein pixel color values of the synthetic pixel array are pixel color values of pixels from the main pixel array for regions not replaced and are pixel color values of pixels derived from the corresponding alternative regions of the one or more selected alternative images for the replacement regions (Fig. 3; steps 316, 320),
but fails to teach
an alternative array of pixels including depth data,
wherein determining the set of one or more replacement regions includes using the depth data to determine boundaries of one or more objects depicted in the set of one or more replacement regions.
However, in the same field of endeavor Kelley teaches
an alternative array of pixels including depth data (paras. 0027-0033),
wherein determining the set of one or more replacement regions includes using the depth data to determine boundaries of one or more objects depicted in the set of one or more replacement regions (paras. 0027-0033; determining boundaries of objects in an image to be selected using depth data of pixels of the image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kelley in Barnes to have an alternative array of pixels including depth data, wherein determining the set of one or more replacement regions includes using the depth data to determine boundaries of one or more objects depicted in the set of one or more replacement regions for providing an intelligent object selection using additional depth data for accurate selection yielding a predicted result.

Regarding claim 2, the combination of Barnes and Kelley teaches everything as claimed in claim 1. In addition, Barnes teaches wherein mapping pixels of the alternative array of pixels to pixels of the main pixel array comprises, for at least one of the alternative array of pixels, translating, rotating, and/or shearing the at least one of the alternative array of pixels to align pixels with the main pixel array (Fig. 3; step 308; paras. 0053-0057).

Regarding claim 3, the combination of Barnes and Kelley teaches everything as claimed in claim 1. In addition, Barnes teaches wherein the set of one or more replacement regions comprises a single replacement region that forms a continuous region (paras. 0058-0060).

Regarding claim 4, the combination of Barnes and Kelley teaches everything as claimed in claim 1. In addition, Barnes teaches wherein the set of one or more replacement regions comprises a plurality of discontinuous replacement regions (para. 0028; multiple disconnected regions to be replaced).

Regarding claim 5, the combination of Barnes and Kelley teaches everything as claimed in claim 1. In addition, Barnes teaches further comprising determining the set of one or more replacement regions using image segmentation to identify boundaries of objects appearing in the main pixel array (para. 0089).

Regarding claim 7, the combination of Barnes and Kelley teaches everything as claimed in claim 1. In addition, Barnes teaches wherein selecting one or more corresponding alternative regions comprises selecting a plurality of corresponding alternative regions, the method further comprising blending the plurality of corresponding alternative regions to derive the corresponding alternative regions of the one or more selected alternative images for the replacement regions (paras. 0028, 0052, 0101-0105; blending/copying regions from axillary images to replace multiple disconnected regions the primary image).

Regarding claim 8, the combination of Barnes and Kelley teaches everything as claimed in claim 1. In addition, Barnes teaches wherein selecting one or more corresponding alternative regions comprises determining, using a voting or weighting process, which of a plurality of corresponding alternative regions provides a best fit for the replacement regions (Fig. 3B; para. 0022).

Regarding claim 11, the combination of Barnes and Kelley teaches everything as claimed in claim 1. In addition, Barnes teaches further comprising determining a best fit of the set of one or more replacement regions using a color matching process across the main pixel array (paras. 0025, 0063, 0088-0102).

Regarding claim 18, Barnes teaches An apparatus (Fig. 1) including a processor configured to perform actions comprising: (as presented in claim 1).

Regarding claim 21, Barnes teaches One or more non-transitory processor-readable media including instructions executable by one or more processors to perform actions (Fig. 1) comprising: (as presented in claim 1).

Claims 16, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al (US 20210056668 A1) in view of Kelley et al (US 20140185920 A1) as applied to claim 1, 18 or 21 above, and further in view of Sim et al (US 20090213240 A1).
Regarding claim 16, the combination of Barnes and Kelley teaches everything as claimed in claim 1, but fails to teach wherein the pixel color values from the corresponding alternative regions are derived, at least in part, by ray tracing from a viewpoint of a camera capturing the respective alternative image through a point of a plane corresponding to each pixel of the alternative array of pixels.
However, in the same field of endeavor Sim teaches
wherein the pixel color values from the corresponding alternative regions are derived, at least in part, by ray tracing from a viewpoint of a camera capturing the respective alternative image through a point of a plane corresponding to each pixel of the alternative array of pixels (Fig. 4; paras. 0047-0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Sim in the combination of Barnes and Kelley to have wherein the pixel color values from the corresponding alternative regions are derived, at least in part, by ray tracing from a viewpoint of a camera capturing the respective alternative image through a point of a plane corresponding to each pixel of the alternative array of pixels for using ray tracing from different viewpoints allowing obtaining better color image data of the objects yielding a predicted result.

Regarding claims 19 and 22, claims 19 and 22 reciting features corresponding to claim 16 are also rejected for the same reason above.

Claims 17, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al (US 20210056668 A1) in view of Kelley et al (US 20140185920 A1) as applied to claim claim 1, 18 or 21 above, and further in view of Roulet et al (US 20200394770 A1).
Regarding claim 17, the combination of Barnes and Kelley teaches everything as claimed in claim 1. In addition, Barnes teaches further comprising:
receiving at least one reference scene data 
generate normalizing parameters (paras. 0037-0041; generating transformation parameters based on estimated depth information, but does not teach how the depth information is estimated); and
normalize the pixel color values from the corresponding alternative regions using the normalizing parameters (paras. 0037-0041; normalize the pixel color values of the images using the transformation parameters to ensure the images matched within a threshold for generating the synthetic image),
but fails to teach
receiving at least one reference scene data selected from a group of: light detection and ranging ("lidar") data, and optical density data, of the live action scene.
However, in the same field of endeavor Roulet teaches
receiving at least one reference scene data selected from a group of: light detection and ranging ("lidar") data, and optical density data, of the live action scene (paras. 0010, 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Roulet in the combination of Barnes and Kelley to have receiving at least one reference scene data selected from a group of: light detection and ranging ("lidar") data, and optical density data, of the live action scene for providing lidar depth measurement device for quickly and accurately obtain depth data of objects yielding a predicted result.

Regarding claims 20 and 23, claims 20 and 23 reciting features corresponding to claim 17 are also rejected for the same reason above.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al (US 20210056668 A1) in view of Kelley et al (US 20140185920 A1) as applied to claim 1 above, and further in view of El-Khamy et al (US 20210217145 A1).
Regarding claim 10, the combination of Barnes and Kelley teaches everything as claimed in claim 1, but fails to teach
further comprising determining a best fit of the set of one or more replacement regions using a color matching process a plurality of frames of a main image device video sequence.
However, in the same field of endeavor El-Khamy teaches
further comprising determining a best fit of the set of one or more replacement regions using a color matching process a plurality of frames of a main image device video sequence (paras. 0024, 0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by El-Khamy in the combination of Barnes and Kelley to have further comprising determining a best fit of the set of one or more replacement regions using a color matching process a plurality of frames of a main image device video sequence for using frames of a video sequence to obtain un-occluded patches yielding a predicted result.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696